In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *841Supreme Court, Kings County (Vaughan, J.), dated May 14, 2008, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established, prima facie, their entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court correctly granted the defendants’ motion for summary judgment dismissing the complaint. Fisher, J.P., Angiolillo, Balkin and Belen, JJ., concur.